EXHIBIT 10 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form N-1A of our report dated November 29, 2010, relating to the financial statements and financial highlights which appears in the September 30, 2010 Annual Report to the Board of Trustees and Shareholders of The Merger Fund, whichis also incorporated by reference into the Registration Statement.We also consent to the references to us under the headings “Financial Highlights,” “Independent Registered Public Accounting Firm,” and “Experts” in such Registration Statement. /s/ PricewaterhouseCoopers LLP PricewaterhouseCoopers LLP Milwaukee, WI January 28, 2011
